DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The abstract of the disclosure is objected to because its 205 word count exceeds the MPEP abstract word count limit of 150 words.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.


The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Correction of the abstract is required.  See MPEP § 608.01(b).

Response to Amendment



This Office Action is in response to applicant's preliminary amendments filed on 09/25/2018.  Examiner has acknowledged and reviewed applicant's amendment of claims 5 and 6.  Examiner has reviewed amended claims 5 and 6, and those claims do not constitute new matter issues.  

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps for both claims 8 and 9 comprising:  
detecting and capturing an image of a moving object;
detecting a left-to-right direction, defining a line-of-sight direction of the detected image utilizing a first mirror movable in a left-to-right direction; and
defining a gravity direction, defining a gravity direction, of the detected image utilizing a second mirror movable in a left-to-right direction.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3,  and 5 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Horak et al. (US 7597489 B2), hereafter to as “Horak”.

    PNG
    media_image1.png
    704
    747
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    770
    720
    media_image2.png
    Greyscale
 

Regarding claim 1, Horak disclose a moving object imaging device (payload camera, Figures 3 and 4, element 20) (column 4, lines 5 - 7) for tracking and imaging a moving object crossing an approximately horizontal direction, comprising
a camera [infrared (IR) camera, Figures 3 and 4, element 14] configured to capture an image of the moving object sequentially reflected by a plurality of movable mirrors (Figures 3 and 4, elements M1-3);
a mirror movable (Figure 4, element M1) in a gravity direction configured to define a gravity direction (Figure 4, element 15) of the captured image of the camera as a scanning direction (column 4, lines 34 – 40);
a first motor configured to change an angle of the mirror movable in the gravity direction (column 4, lines 24 – 31);
a mirror movable (Figure 3, elements M2 and M3) in a left-and-right direction configured to define a left-and-right direction of the captured image of the camera as a scanning direction (column 4, lines 13 – 21);
a second motor configured to change an angle of the mirror movable in the left-and-right direction (column 4, lines 24 – 31); and
a controller configured to control the camera, the first motor, and the second motor (column 4, lines 40 – 45),
the camera capturing the image of the moving object that is sequentially reflected by the mirror movable in the gravity direction and the mirror movable in the left-and-right direction (as shown in Figures 3 and 4 respectively).
Regarding claim 3, Horak disclose a moving object imaging device (payload camera, Figures 3 and 4, element 20) (column 4, lines 5 - 7) for tracking and imaging a moving object approaching from an approximately horizontal direction, comprising
a camera [infrared (IR) camera, Figures 3 and 4, element 14] configured to capture an image of the moving object sequentially reflected by a plurality of movable mirrors (Figures 3 and 4, elements M1-3);
a mirror movable (Figure 4, element M1) in a gravity direction configured to define a gravity direction (Figure 4, element 15) of the captured image of the camera as a scanning direction (column 4, lines 34 – 40);
a first motor configured to change an angle of the mirror movable in the gravity direction (column 4, lines 24 – 31);
a mirror movable (Figure 3, elements M2 and M3) in a left-and-right direction configured to define a left-and-right direction of the captured image of the camera as a scanning direction (column 4, lines 13 – 21);
a second motor configured to change an angle of the mirror movable in the left-and-right direction (column 4, lines 24 – 31); and
a controller configured to control the camera, the first motor, and the second motor (column 4, lines 40 – 45),
the camera capturing the image of the moving object that is sequentially reflected by the mirror movable in the gravity direction and the mirror movable in the left-and-right direction (as shown in Figures 3 and 4 respectively).
Regarding claim 5, Horak disclose the moving object imaging device, wherein a reflection surface of the mirror (Figure 3, element M2) movable in the gravity direction is mounted to face a ground surface.

Allowable Subject Matter
Claims 2, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the prior art made of record neither shows nor suggests the moving object imaging device, wherein moment of inertia of the mirror movable in the gravity direction is larger than moment of inertia of the mirror movable in the left-and-right direction.
Regarding claim 4, the prior art made of record neither shows nor suggests the    moving object imaging device, wherein moment of inertia of the mirror movable in the left-and-right direction is larger than moment of inertia of the mirror movable in the gravity direction.
Regarding claim 6, the prior art made of record neither shows nor suggests the moving object imaging device, wherein an image acquired at a mounting position of the camera is inclined.
Regarding claim 7, the prior art made of record neither shows nor suggests the moving object imaging device, wherein the camera is obliquely mounted with respect to a ground surface.

Contact Information











Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF